Exhibit 10.21

LOGO [g91438ex10_20pg1.jpg]

AMENDMENTS TO CERTAIN MMC EQUITY-BASED AWARDS DUE TO U.S. TAX LAW CHANGES

AFFECTING EQUITY-BASED AWARDS GRANTED UNDER THE

MARSH & McLENNAN COMPANIES, INC.

2000 EMPLOYEE INCENTIVE AND STOCK AWARD PLAN

AND THE

MARSH & McLENNAN COMPANIES, INC.

2000 SENIOR EXECUTIVE INCENTIVE AND STOCK AWARD PLAN

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE

BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THE DATE OF THIS PROSPECTUS IS

DECEMBER 10, 2008.



--------------------------------------------------------------------------------

{Intentionally Left Blank}



--------------------------------------------------------------------------------

Overview

This document provides various amendments to MMC equity-based awards and/or
deferred cash awards that have been adopted to address changes in U.S. federal
tax law.

Tax Law Change Summary

When the American Jobs Creation Act was signed into law on October 22, 2004, it
added a new section to the U.S. Internal Revenue Code (“IRC”) — Section 409A.
IRC Section 409A and the regulations issued thereunder (“Section 409A”) applies
to nonqualified deferred compensation, which can cover a broad range of
arrangements including some that are not traditionally thought of as providing
for a deferral of compensation, such as equity-based awards.

If Section 409A applies to an award of deferred compensation and the award does
not comply, affected individuals are subject to a “penalty” tax of 20% (in
addition to federal income taxes), as well as additional interest. Awards must
be in compliance with Section 409A by January 1, 2009.

How This Affects Your Awards

MMC, like most other companies, is taking steps to limit the risk that you will
be subject to the adverse tax consequences described above.

Among other steps, MMC is amending the Terms and Conditions of certain
equity-based awards under the Marsh & McLennan Companies, Inc. 2000 Employee
Incentive and Stock Award Plan and/or the Marsh & McLennan Companies, Inc. 2000
Senior Executive Incentive and Stock Award Plan (the “Plans”). Those amendments
are described in the Appendices to this document. To the extent possible, we
have tried to minimize the impact that these Section 409A amendments will have
on the original provisions of the awards.

Section 409A will affect some, but not all of the awards you were previously
granted under the Plans (“Covered Awards”). In summary:

Covered Awards generally include the following types of awards

 

•  

Restricted stock units (“RSUs”);

 

•  

Deferred stock units (sometimes referred to as deferred restricted stock units)
(“DSUs”);

 

•  

Stock bonus units (“SBUs”);

 

•  

Deferred cash compensation (“Deferred Cash”), including awards granted as a part
of a mandatory bonus deferral; and

 

•  

Restricted stock units that were granted in lieu of restricted stock (“RULs”).

 

1



--------------------------------------------------------------------------------

Covered Awards generally do not include the following types of awards

 

•  

Stock options;

 

•  

Restricted stock;

 

•  

Awards that have been distributed (i.e., awards that would be Covered Awards
except that they have been or will be distributed in shares of MMC common stock
or cash by December 31, 2008);

 

•  

Any awards (including all stock units and Deferred Cash) that vested on or
before December 31, 2004; and

 

•  

Any performance restricted units.

You are responsible for any tax consequences that apply to your Covered Awards.
The amendments are intended to limit the risk that you will be subject to the
adverse tax consequences of Section 409A. You do not need to take any action for
these amendments to apply to your Covered Awards. If you take no action, the
amendments will become effective on January 1, 2009 and you will be deemed to
have consented to them.

If you have any questions about these amendments, you can call the Ayco
AnswerLine® service (“Ayco”) at 1-888-741-7739 until December 31, 2008 and
representatives from Ayco will be available to assist you. (Ayco is not
affiliated with any of the Marsh & McLennan Companies.) You may also wish to
consult with your own legal and/or tax advisors regarding the application of the
amendments to your Covered Awards.

If, after reviewing this document and the applicable Appendices, you decide to
withhold your consent to the amendments you must call Ayco at 1-888-741-7739 and
request a form to withhold your consent. If a signed copy of the form is
received by MMC by December 30, 2008, in accordance with the procedures set
forth on the form, the amendments to the Terms and Conditions of your Covered
Awards will not become effective. If you decide that you do not want the
amendments to apply to your Covered Awards and you follow the procedures to
withhold your consent, MMC believes your risk of being subject to adverse tax
consequences is significantly greater.

Identifying Which Amendments Apply to Your Awards

To determine which amendments apply to your awards, you will need to:

 

  •  

Step 1: Identify the Grant Information such as Grant Type and Grant Date;

 

  •  

Step 2: Identify your Retirement Status under the Terms and Conditions of your
Covered Award; and

 

  •  

Step 3: Refer to applicable Appendices (see reference tables beginning on page
4).

Step 1 – Identifying Grant Information:

 

  •  

Information about your outstanding award types and grant dates can be found in
the grant package(s) that included the Terms and Conditions of your Covered
Award(s) and/or on My Rewards @ MMC (“My Rewards”) available at
www.mmcpeoplelink.com (“MMC PeopleLink”).

 

2



--------------------------------------------------------------------------------

  •  

Grant information can also be obtained by calling Ayco at 1-888-741-7739 and
speaking with a representative.

Step 2 – Identifying Retirement Status:

If the Terms and Conditions of your Covered Award include “Early,” “Normal”
and/or “Deferred” Retirement provisions, you will need to determine if any of
the retirement provisions are or could become applicable to you if you
terminated employment at any point while the Covered Award is outstanding. In
general, the retirement provisions apply if:

 

  •  

you are at least age 55 but younger than age 65 and have at least five (5) years
of service (“Early” Retirement); or

 

  •  

you are at least age 65, regardless of your years of service (“Normal” or
“Deferred” Retirement).

For your information, the Terms and Conditions of your Covered Awards define
“Early,” “Normal” and/or “Deferred” Retirement by reference to the terms (or any
comparable substitute terms or concepts) set forth in the primary MMC retirement
plan applicable to you upon your termination of employment (as one example, the
MMC Retirement Plan). More information about “Early,” “Normal” and/or “Deferred”
Retirement under MMC plans can be found in the Benefits Handbook, available on
MMC PeopleLink.

Step 3 – Determining Applicable Appendices:

Once you have completed Steps 1 and 2, the chart on the next two pages will help
you identify which Appendix applies to each of your Covered Awards. There will
only be one Appendix that applies to any one of your Covered Awards. If you have
more than one Covered Award, it is possible that you will need to refer to more
than one Appendix.

 

3



--------------------------------------------------------------------------------

How to Determine the Appendix for Each Covered Award

 

Appendix

  

Type of Covered Award

  

Amendment Overview

THE TERMS AND CONDITIONS OF YOUR COVERED AWARD DO NOT CONTAIN ANY RETIREMENT

PROVISIONS OR

 

IF YOU ARE NOT AND WILL NOT BECOME RETIREMENT ELIGIBLE AT ANY POINT UNDER THE

TERMS AND CONDITIONS OF YOUR COVERED AWARD WHILE THAT AWARD IS

OUTSTANDING…

A   

•   Stock unit (and/or Deferred Cash) awards granted prior to December 31, 2008

 

 

(Awards codes include RSU, DSU, SBU)

  

All Awards (see page A-2)

 

•   Disability

 

•   Section 162(m) Deductibility

 

Certain Awards (see page A-3)

 

•   Treatment of Termination Without Cause or Sale of a Business Unit

 

•   Definition of “Good Reason”

 

•   Timing of Distribution

IF YOU ARE OR WILL BECOME RETIREMENT ELIGIBLE AT ANY POINT UNDER THE TERMS AND

CONDITIONS OF YOUR COVERED AWARD WHILE THAT AWARD IS OUTSTANDING…

B   

•   Stock unit (and/or Deferred Cash) awards granted prior to May 1, 2007

  

All Awards (see page B-2)

 

•   Definition of “Termination of Employment”

     

•   Change in Control

  

(Awards codes include RSU, DSU, SBU)

  

•   Delay in Distribution for Certain “Specified Employees”

     

•   Disability

     

•   Section 162(m) Deductibility

      Certain Awards (see page B-5)      

•   Early Retirement and Execution of Restrictive Covenants Agreement

     

•   Treatment of Termination Without Cause or Sale of a Business Unit

     

•   Treatment of Sale of a Business Unit as Termination Without Cause

     

•   Timing of Distribution

 

4



--------------------------------------------------------------------------------

How to Determine the Appendix for Each Covered Award (continued)

 

Appendix

  

Type of Covered Award

  

Amendment Overview

C   

•   Stock unit (and/or Deferred Cash) awards granted on or after May 1, 2007

  

All Awards (see page C-2)

 

•   Definition of “Termination of Employment”

 

•   Change in Control

  

(Awards codes include RSU, DSU, SBU)

  

•   Delay in Distribution for Certain “Specified Employees”

     

•   Disability

     

•   Section 162(m) Deductibility

      Certain Awards (see page C-6)      

•   Early Retirement and Execution of Non-Competition Agreement

     

•   Treatment of Termination Without Cause or Sale of a Business Unit

REGARDLESS OF YOUR RETIREMENT STATUS UNDER THE TERMS AND CONDITIONS OF YOUR

COVERED AWARD WHILE YOUR COVERED AWARD IS OUTSTANDING…

B   

•   Stock unit awards granted on March 17, 2004 or May 18, 2005 with RUL award
codes

  

All Awards (see page B-2)

 

•   Definition of “Termination of Employment”

 

•   Change in Control

     

•   Delay in Distribution for Certain “Specified Employees”

     

•   Disability

     

•   Section 162(m) Deductibility

Internally, MMC uses various terms and award codes to refer to various awards of
stock units and Deferred Cash that may constitute Covered Awards. To the extent
that the title or heading of your stock unit or Deferred Cash Covered Award does
not match the title or heading of an award or award code referenced within this
document but otherwise has been made on the same grant date and/or has all the
same relevant identifying features, your award is a Covered Award and will be
subject to the relevant amendments within.

 

5



--------------------------------------------------------------------------------

{Intentionally Left Blank}



--------------------------------------------------------------------------------

Appendix A

Amendments to Covered Awards

 

  •  

There are two sets of applicable amendments: Universal Amendments (starting on
page A-2) and Award-Specific Amendments (starting on page A-3).

 

  •  

Universal Amendments are applicable to the Terms and Conditions of Covered
Awards that meet the following conditions:

 

  •  

The Covered Award was granted before December 31, 2008, and

 

  •  

Either

 

  •  

The Terms and Conditions of your Covered Award do not contain any retirement
provisions, or

 

  •  

You are not and will not become retirement eligible at any point under the
retirement provisions contained in the Terms and Conditions of your Covered
Award while it is outstanding.

 

  •  

Award-Specific Amendments are applicable to the Terms and Conditions of the
Covered Awards listed on page A-3.

IMPORTANT NOTE: If you have awards covered by the amendments in this Appendix A,
MMC believes that amendments to those awards are appropriate in order to be
exempt from Section 409A. If your Covered Award is not exempt from and does not
comply with Section 409A, you may incur a “penalty” tax of 20% (in addition to
federal income taxes), as well as additional interest. Although MMC cannot
guarantee that you will not be subject to these adverse tax consequences, the
following amendments to the Terms and Conditions of your Covered Awards are
intended to take advantage of the short-term deferral exemption under
Section 409A, which requires vesting and distribution to occur within a short
period of each other, while making as few substantive changes as possible.

 

A-1



--------------------------------------------------------------------------------

APPENDIX A – UNIVERSAL AMENDMENTS

A1. Disability.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award provide that upon your
termination of employment due to your total and permanent disability, your
Covered Award will vest in full and be distributed to you.

 

  •  

Why are these terms being amended?

 

  •  

In order to take advantage of the short-term deferral exemption under
Section 409A, any distribution made in connection with the occurrence of a
disability must be made as soon as you are “disabled” (as determined under the
Terms and Conditions of your Covered Award) and not on the date upon which MMC
formally terminates your employment due to such disability.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The current “Disability” provisions in the Terms and Conditions of your Covered
Award are amended. Your Covered Award will now vest in full and be distributed
to you upon the occurrence of your “Disability.” For purposes of the Terms and
Conditions of your Covered Award, a “Disability” will be deemed to occur when
MMC’s disability carrier determines that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

  •  

What impact will this amendment have on you?

 

  •  

This provision will have no bearing on you unless MMC’s disability carrier
determines that you have a “Disability” (as described in the previous
paragraph). If you are determined to have a “Disability,” however, this
amendment will generally cause MMC to pay you earlier than it otherwise would
have paid you in the event of your “Disability” under the original Terms and
Conditions of your Covered Award.

A2. Section 162(m) Deductibility.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award may provide that if you are a
“covered employee” within the meaning of IRC Section 162(m), distribution of
your Covered Award must be delayed until such time that the payment of the
Covered Award may be deducted under IRC Section 162(m).

 

  •  

NOTE: If your award does not provide for this, then your award will remain
unchanged in this respect.

 

A-2



--------------------------------------------------------------------------------

  •  

Why are these terms being amended?

 

  •  

In order to provide MMC with the necessary flexibility to make a business
decision on a case-by-case basis to delay payment to take advantage of
deductions allowed by IRC Section 162(m), this provision is amended.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended so that this
provision is eliminated in its entirety.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment is only relevant to “covered employees” (which generally includes
MMC’s executive officers who are named in its proxy statement). No other MMC
employees will be affected by this amendment.

APPENDIX A – AWARD-SPECIFIC AMENDMENTS

 

Type of Covered Award

   Applicable Amendment(s)

Mandatory Deferral of 2006 and/or 2007 Annual Bonus

•   Amendments apply to both SBUs and Deferred Cash components

   A3

DSUs granted April 2, 2007

   A4

SBUs granted on March 2, 2004

   A5

DSUs granted on May 20, 2004

   A5

A3. Treatment of Termination Without Cause or Sale of a Business Unit.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

In the event of (1) your termination of employment without “Cause” (as defined
in the Terms and Conditions of your Covered Award) or (2) a sale of the business
unit for which you work as a result of which it ceases to be an MMC subsidiary
(which is treated the same as your termination of employment without “Cause”),
the Terms and Conditions provide that your Covered Award will continue to vest
and be distributed in accordance with the original vesting schedule.

 

  •  

For purposes of Section 409A, upon the occurrence of either of the two events
noted directly above, under the existing Terms and Conditions of your Covered
Award, you are deemed to be vested in the award upon the occurrence of that
event, even though payment may be made significantly later ( i.e., in accordance
with the original vesting schedule).

 

A-3



--------------------------------------------------------------------------------

  •  

Why are these terms being amended?

 

  •  

In order to take advantage of the short-term deferral exemption under
Section 409A, which does not permit a significant delay between vesting and
distribution in any instance, this provision has been amended.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended and will now provide
that in the event of (1) your termination of employment without “Cause” (as
defined in the Terms and Conditions of your Covered Award) or (2) a sale of the
business unit for which you work as a result of which it ceases to be an MMC
subsidiary and your employment from MMC terminates, your Covered Award will vest
in full and be distributed as soon as practicable, and in no event later than 60
days thereafter.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment will only impact you if your employment is terminated without
“Cause” or if the business for which you work is sold and, as a result, your
employment with MMC or any of its subsidiaries terminates. In both of these
instances, the Terms and Conditions of your Covered Award will now provide for
earlier distribution of your award to you (i.e., upon your termination of
employment rather than in accordance with the original vesting schedule).

A4. Definition of “Good Reason.”

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The existing Terms and Conditions of your Covered Award include a definition of
“Good Reason” that may be applicable after the occurrence of a “Change in
Control” (as defined in the Plan).

 

  •  

Why are these terms being amended?

 

  •  

In order to take advantage of the short-term deferral exemption under
Section 409A, it is advisable that the definition of “Good Reason” satisfy the
requirements of the safe harbor definition of “Good Reason” in Section 409A. The
definition applicable to your Covered Award does not currently satisfy those
requirements.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The “Good Reason” definition in the Terms and Conditions of your Covered Award
is amended to fall within the safe harbor provisions of the “Good Reason”
definition under Section 409A by adding the term “material” to certain
provisions of the current definition. All references in the Terms and Conditions
of your Covered Award to “Good Reason” shall mean the occurrence of any of the
following without your written consent:

 

  (i) a material reduction in your base salary;

 

  (ii) a material reduction in your annual incentive opportunity (including a
material adverse change in the method of calculating your annual incentive);

 

A-4



--------------------------------------------------------------------------------

  (iii) a material diminution of your duties, responsibilities or authority; or

 

  (iv) a relocation of more than 50 miles from your office location in effect
immediately prior to the Change in Control;

provided, that you provide MMC with written notice of your intent to terminate
your employment for Good Reason within 60 days of your becoming aware of any
circumstances set forth above (with such notice indicating the specific
termination provision above on which you are relying and describing in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide MMC with at least 30 days following receipt of such notice to remedy
such circumstances.

 

  •  

What impact will this amendment have on you?

 

  •  

The only substantive change to the definition from the definition previously
included in your Covered Award is the addition of the word “material” in clauses
(i) and (ii) above.

A5. Timing of Distribution.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award provide that distribution of your
Covered Award will occur a reasonable time subsequent to the date of vesting.

 

  •  

Why are these terms being amended?

 

  •  

This provision is being clarified so that your Covered Award may qualify for the
short-term deferral exemption under Section 409A, which does not permit a
significant delay between vesting and distribution in any instance. In
particular, Section 409A requires that the period between vesting and
distribution be of a short, fixed duration. A 60-day period between vesting and
distribution in all instances under your Covered Award will qualify for the
short-term deferral exemption.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The current Terms and Conditions of your Covered Award will continue to apply;
provided, however, that in no event will distribution be made later than 60 days
after the date of vesting.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment will not have any impact on you. The award is being clarified so
that a “reasonable time subsequent” will in no case be longer than a period of
60 days.

 

A-5



--------------------------------------------------------------------------------

Appendix B

Amendments to Covered Awards

 

  •  

There are two sets of applicable amendments: Universal Amendments (starting on
page B-2) and Award-Specific Amendments (starting on page B-5).

 

  •  

Universal Amendments are applicable to the Terms and Conditions of Covered
Awards that meet the following conditions:

 

  •  

The Covered Award was granted before May 1, 2007, and

 

  •  

Either

 

  •  

You are or will become retirement eligible at any point under the retirement
provisions contained in the Terms and Conditions of your Covered Award while it
is outstanding, or

 

  •  

The Covered Award is an RUL granted on March 17, 2004 or May 18, 2005.

 

  •  

Award-Specific Amendments are applicable to the Terms and Conditions of the
Covered Awards listed on page B-5.

IMPORTANT NOTE: If you have awards covered by the amendments in this Appendix B,
MMC believes that amendments to those awards are appropriate in order to comply
with Section 409A. If your Covered Award does not comply with Section 409A, you
may incur a “penalty” tax of 20% (in addition to federal income taxes), as well
as additional interest. Although MMC cannot guarantee that you will not be
subject to these adverse tax consequences, the following amendments to the Terms
and Conditions of your Covered Awards are intended to bring them into compliance
with Section 409A while making as few substantive changes as possible.

 

B-1



--------------------------------------------------------------------------------

APPENDIX B – UNIVERSAL AMENDMENTS

B1. Definition of “Termination of Employment.”

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award include references to your
“termination of employment” or when you “cease to be an employee” or similar
variations.

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Under Section 409A, distributions
can only be made on a “termination of employment” if it also qualifies as a
“separation from service” (as defined in Section 409A).

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended so that references to
“termination of employment” or when you “cease to be an employee” shall have the
following meaning:

Your “termination of employment” (or similar terms) shall occur when you have
incurred a “separation from service” within the meaning of Section 409A and as
further defined herein. Specifically, you will have incurred a “separation from
service” when the level of services you provide to MMC or any of its affiliates
in any capacity, including as an employee, director, independent contractor or
consultant, does not exceed 20% of the level of services that you provided to
MMC and its affiliates in the preceding 36 months (or shorter period of service
if, for example, your total service with MMC is less than 36 months), all as
determined in accordance with Section 409A. In determining whether a “separation
from service” has occurred, any period of up to six months during which you are
on a bona fide leave of absence or up to 29 months during which you are absent
from work due to a disability for which you are receiving MMC Long-Term
Disability benefits will be ignored.

 

  •  

What impact will this amendment have on you?

 

  •  

In most cases, a “termination of employment” and a “separation from service”
occur at the same time; however, they are not always identical. In some cases,
you may terminate employment but not have a separation from service under
Section 409A. For instance, if you continue to perform services as an
independent contractor or consultant following your termination of employment,
you may not have a separation from service. In other cases, you may have a
separation from service without terminating employment. For instance, a
reduction in your regular hours worked may cause a separation from service even
though you remain employed.

 

B-2



--------------------------------------------------------------------------------

Important Note: As a result of this amendment, MMC will take reasonable steps to
monitor situations where you have either terminated employment without incurring
a separation from service or incur a separation from service without terminating
employment. However, you are in the best position to know if and when these
situations occur. As a result, we ask that you contact MMC if you believe that
you may fit into one of these scenarios, so that we can partner with you to
improve the chances that your Covered Awards are distributed in accordance with
the terms of the Plans and the Terms and Conditions of your award.

B2. Change in Control.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award provide that upon the occurrence
of a “Change in Control” of MMC (as defined under the Plan) your Covered Award
will vest in full and be distributed to you as soon as practicable, and in no
event later than 60 days thereafter.

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Section 409A does not permit
distribution upon a “Change in Control” unless that term is defined in
compliance with Section 409A. The current definition of “Change in Control” in
the Plan that governs the Terms and Conditions of your Covered Award is not
compliant with Section 409A.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

Although your Covered Award will continue to immediately vest in full upon a
“Change in Control” (as defined under the Plan), distribution will not
necessarily be made as soon as practicable thereafter if the transaction is not
also a permissible “change in control event” (as defined in Section 409A).
Instead, distribution will be made on the earliest of (i) a permissible “change
in control event” (as defined in Section 409A), (ii) your termination of
employment from MMC for any reason or (iii) each remaining payment date related
to the original vesting schedule under the Terms and Conditions of your Covered
Award.

 

  •  

What impact will this amendment have on you?

 

  •  

This change will not affect you unless MMC experiences a “Change in Control” (as
defined under the Plan) that is not also a “change in control event” as defined
in Section 409A.

B3. Delay in Distribution for Certain “Specified Employees.”

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

Your Covered Award currently does not have a provision providing for a delay in
distribution for certain “specified employees.”

 

B-3



--------------------------------------------------------------------------------

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Section 409A requires a minimum
six-month delay for all distributions subject to Section 409A that are made to a
“specified employee” of a public company like MMC in connection with his or her
separation from service.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended so that if you are a
“specified employee” no portion of your Covered Award that is determined to be
subject to Section 409A will be distributed until the first day of the seventh
month after the separation from service, and any such distributions to which you
would otherwise be entitled during the first six months following your
separation from service will be accumulated and distributed without interest on
the first day of the seventh month after the separation from service.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment will be relevant only if you are a “specified employee” as
defined under Section 409A (i.e., generally the 50 top-paid officers of MMC and
its operating companies) at the time of your separation from service from MMC.

B4. Disability.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award provide that upon your
termination of employment due to your total and permanent disability, your
Covered Award will vest in full and be distributed to you.

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Section 409A permits payment upon
a disability only to the extent that the definition of “Disability” is compliant
with the definition in Section 409A.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The current “Disability” provisions in the Terms and Conditions of your Covered
Award are amended. Your Covered Award will now vest in full and be distributed
to you upon the occurrence of your “Disability.” For purposes of the Terms and
Conditions of your Covered Award, a “Disability” will be deemed to occur when
MMC’s disability carrier determines that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

B-4



--------------------------------------------------------------------------------

  •  

What impact will this amendment have on you?

 

  •  

This provision will have no bearing on you unless MMC’s disability carrier
determines that you have a “Disability” (as described in the previous
paragraph). If you are determined to have a “Disability,” however, this
amendment will generally cause MMC to pay you earlier than it otherwise would
have paid you in the event of your “Disability” under the original Terms and
Conditions of your Covered Award.

B5. Section 162(m) Deductibility.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award may provide that if you are a
“covered employee” within the meaning of IRC Section 162(m), distribution of
your Covered Award must be delayed until such time that the payment of the
Covered Award may be deducted under IRC Section 162(m).

 

  •  

NOTE: If your award does not provide for this, then your award will remain
unchanged in this respect.

 

  •  

Why are these terms being amended?

 

  •  

In order to provide MMC with the necessary flexibility to make a business
decision on a case-by-case basis to delay payment to take advantage of
deductions allowed by IRC Section 162(m), this provision is amended.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended so that this
provision is eliminated in its entirety.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment is only relevant to “covered employees” (which generally includes
MMC’s executive officers who are named in its proxy statement). No other MMC
employees will be affected by this amendment.

APPENDIX B – AWARD-SPECIFIC AMENDMENTS

 

Type of Covered Award

   Applicable Amendment(s)

Mandatory Deferral of 2006 Annual Bonus

•   Amendments apply to both SBUs and Deferred Cash components

   B6 and B7

2007 Long-Term Incentive Award (RSUs granted February 12, 2007)

   B6

SBUs granted March 2, 2004

   B8 and B9

 

B-5



--------------------------------------------------------------------------------

B6. Early Retirement and Execution of Restrictive Covenants Agreement.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award provide that if you terminate due
to Early Retirement (as defined in the applicable Terms and Conditions) and you
sign a restrictive covenants agreement, your Covered Award will vest in full and
be distributed in accordance with the Covered Award’s original vesting schedule.

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Section 409A generally does not
allow different termination of employment events to result in different
distribution schedules.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended so that if you
terminate your employment due to Early Retirement and you sign a restrictive
covenants agreement, your Covered Award will vest in full and be distributed as
soon as practicable, and in no event later than 60 days thereafter.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment will only impact you if you terminate your employment due to
Early Retirement and sign a restrictive covenants agreement. In this case, the
Terms and Conditions of your Covered Award now provide for earlier distribution
of your award to you (i.e., upon your termination of employment due to Early
Retirement rather than in accordance with the original vesting schedule).

 

  •  

PLEASE NOTE: If you terminate your employment due to Early Retirement and you do
not sign a restrictive covenants agreement, you will forfeit all rights, title
and interest in and to your Covered Award, whether vested or unvested (this
provision remains unchanged).

B7. Treatment of Termination Without Cause or Sale of a Business Unit.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

In the event of (1) your termination of employment without “Cause” (as defined
in the Terms and Conditions of your Covered Award) or (2) a sale of the business
unit for which you work as a result of which it ceases to be an MMC subsidiary
(which is treated the same as your termination of employment without “Cause”),
the Terms and Conditions of your Covered Award provide that your award will
continue to vest and be distributed in accordance with the original vesting
schedule.

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Section 409A generally does not
allow different termination of employment events to result in different
distribution schedules and this distribution schedule is different from the
distribution schedule that applies in other instances of termination of
employment.

 

B-6



--------------------------------------------------------------------------------

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended and will now provide
that in the event of (1) your termination of employment without “Cause” (as
defined in the Terms and Conditions of your Covered Award) or (2) a sale of the
business unit for which you work as a result of which it ceases to be an MMC
subsidiary and your employment from MMC terminates, your Covered Award will vest
in full and be distributed as soon as practicable, and in no event later than 60
days thereafter.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment only impacts you if you are terminated without “Cause” or if the
business unit for which you work is sold and, as a result, your employment with
MMC or any of its subsidiaries terminates. In both of these instances, the Terms
and Conditions of your Covered Award now provide for earlier distribution of
your award to you (i.e., upon your termination of employment rather than in
accordance with the original vesting schedule).

B8. Treatment of Sale of a Business Unit as Termination Without Cause.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The “Change in Control” section in the Terms and Conditions of your Covered
Award currently provides that upon the sale of the business unit for which you
work as a result of which it ceases to be an MMC subsidiary, your Covered Award
will vest in full and be distributed to you shortly thereafter.

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A, which does not recognize the sale
of a business unit as a permissible payment event.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended to delete the
provision that deals specifically with the sale of a business unit in its
entirety. (Please note that the amendment that otherwise addresses “Change in
Control” is set forth as Amendment B2 on page B-3.) Instead, the sale of a
business unit for which you work will be treated as your termination of
employment without “Cause.” Accordingly, the current provisions in the Terms and
Conditions of your Covered Award that deal with the treatment of your Covered
Award in the event of a termination of employment will govern instead.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment will only affect you if the business unit for which you work is
sold and, as a result, your employment with MMC or any of its subsidiaries
terminates. In this case, you will be treated as an MMC employee who has been
terminated without “Cause,” and the original provisions in the Terms and
Conditions of your Covered Award will apply.

 

B-7



--------------------------------------------------------------------------------

B9. Timing of Distribution.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award provide that distribution of your
Covered Award will occur a reasonable time subsequent to the date of vesting.

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Section 409A requires that
distributions be made within a fixed time period after a permissible payment
event. A 60-day period between the payment event date and the actual payment
date is permissible and would comply with Section 409A.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The current Terms and Conditions of your Covered Award will continue to apply;
provided, however, that in no event will distribution be made later than 60 days
after the permissible payment event.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment will not have any impact on you. The award is being clarified so
that a “reasonable time subsequent” will in no case be longer than a period of
60 days.

 

B-8



--------------------------------------------------------------------------------

Appendix C

Amendments to Covered Awards

 

  •  

There are two sets of applicable amendments: Universal Amendments (starting on
page C-2) and Award-Specific Amendments (starting on page C-6).

 

  •  

Universal Amendments are applicable to the Terms and Conditions of Covered
Awards that meet the following conditions:

 

  •  

The Covered Award was granted on or after May 1, 2007, and

 

  •  

You are or will become retirement eligible at any point under the retirement
provisions contained in the Terms and Conditions of your Covered Award while it
is outstanding, and

 

  •  

The Covered Award does not have an RUL award code.

 

  •  

Award-Specific Amendments are applicable to the Terms and Conditions of the
Covered Awards listed on page C-6.

IMPORTANT NOTE: If you have awards covered by the amendments in this Appendix C,
MMC believes that amendments to those awards are appropriate in order to comply
with Section 409A. If your Covered Award does not comply with Section 409A, you
may incur a “penalty” tax of 20% (in addition to federal income taxes), as well
as additional interest. Although MMC cannot guarantee that you will not be
subject to these adverse tax consequences, the following amendments to the Terms
and Conditions of your Covered Awards are intended to bring them into compliance
with Section 409A while making as few substantive changes as possible.

 

C-1



--------------------------------------------------------------------------------

APPENDIX C – UNIVERSAL AMENDMENTS

C1. Definition of “Termination of Employment.”

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award include references to your
“termination of employment” or when you “cease to be an employee” or similar
variations.

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Under Section 409A, distributions
can only be made on a “termination of employment” if it also qualifies as a
“separation from service” (as defined in Section 409A).

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended so that references to
“termination of employment” or when you “cease to be an employee” shall have the
following meaning:

Your “termination of employment” (or similar terms) shall occur when you have
incurred a “separation from service” within the meaning of Section 409A and as
further defined herein. Specifically, you will have incurred a “separation from
service” when the level of services you provide to MMC or any of its affiliates
in any capacity, including as an employee, director, independent contractor or
consultant, does not exceed 20% of the level of services that you provided to
MMC and its affiliates in the preceding 36 months (or shorter period of service
if, for example, your total service with MMC is less than 36 months), all as
determined in accordance with Section 409A. In determining whether a “separation
from service” has occurred, any period of up to six months during which you are
on a bona fide leave of absence or up to 29 months during which you are absent
from work due to a disability for which you are receiving MMC Long-Term
Disability benefits will be ignored.

 

  •  

What impact will this amendment have on you?

 

  •  

In most cases, a “termination of employment” and a “separation from service”
occur at the same time; however, they are not always identical. In some cases,
you may terminate employment but not have a separation from service under
Section 409A. For instance, if you continue to perform services as an
independent contractor or consultant following your termination of employment,
you may not have a separation from service. In other cases, you may have a
separation from service without terminating employment. For instance, a
reduction in your regular hours worked may cause a separation from service even
though you remain employed.

 

C-2



--------------------------------------------------------------------------------

Important Note: As a result of this amendment, MMC will take reasonable steps to
monitor situations where you have either terminated employment without incurring
a separation from service or incur a separation from service without terminating
employment. However, you are in the best position to know if and when these
situations occur. As a result, we ask that you contact MMC if you believe that
you may fit into one of these scenarios, so that we can partner with you to
improve the chances that your Covered Awards are distributed in accordance with
the terms of the Plans and the Terms and Conditions of your award.

C2. Change in Control.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award currently provide that upon a
“Change in Control” of MMC (as defined under the Plan), if your Covered Award is
assumed by a successor, then it will vest upon the earlier of the next scheduled
vesting date and your termination of employment without “Cause” or for “Good
Reason” (each as defined in the Terms and Conditions of your Covered Award)
during the 24-month period following such “Change in Control.” The Terms and
Conditions of your Covered Award also currently provide that if upon a “Change
in Control” your Covered Award is not assumed by a successor, then it will vest
on the date of the “Change in Control” and be distributed.

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Section 409A does not permit
distribution upon a “Change in Control” unless that term is defined in
compliance with Section 409A. The current definition of “Change in Control” that
relates to the Terms and Conditions of your Covered Award is not compliant with
Section 409A.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award that relate to a “Change in
Control” (as defined under the Plan) have been amended. The provision that
provides that your Covered Award will vest and be distributed in full upon a
“Change in Control” if the Covered Award is not assumed by the successor has
been deleted.

 

  •  

In addition, the provision that provides for the assumption of your Covered
Award by a successor entity upon a “Change in Control” has been modified. The
Terms and Conditions of your Covered Award will now provide that upon the
occurrence of a “Change in Control” (as defined under the Plan), your Covered
Award will continue to vest and be distributed in accordance with the original
vesting schedule set forth under the Terms and Conditions of the Covered Award
unless your employment is terminated without “Cause” or you terminate employment
for “Good Reason” (each as defined in the Terms and Conditions of your Covered
Award) during the 24-month period following the “Change in Control,” in which
case your Covered Award will vest in full and be distributed following your
termination of employment.

 

C-3



--------------------------------------------------------------------------------

  •  

What impact will this amendment have on you?

 

  •  

This change will not affect you unless (i) there is a “Change of Control” of MMC
and (ii) MMC’s acquirer would have otherwise chosen not to assume the Covered
Awards.

C3. Delay in Distribution for Certain “Specified Employees.”

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

Your Covered Award currently does not have a provision providing for a delay in
distribution for certain “specified employees.”

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Section 409A requires a minimum
six-month delay for all distributions subject to Section 409A that are made to a
“specified employee” of a public company like MMC in connection with his or her
separation from service.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended so that if you are a
“specified employee” no portion of your Covered Award that is determined to be
subject to Section 409A will be distributed until the first day of the seventh
month after the separation from service, and any such distributions to which you
would otherwise be entitled during the first six months following your
separation from service will be accumulated and paid without interest on the
first day of the seventh month after the separation from service.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment will be relevant only if you are a “specified employee” as
defined under Section 409A (i.e., generally the 50 top-paid officers of MMC and
its operating companies) at the time of your separation from service from MMC.

C4. Disability.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award provide that upon your
termination of employment due to your total and permanent disability, your
Covered Award will vest in full and be distributed to you.

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Section 409A permits payment upon
a disability only to the extent that the definition of “Disability” is compliant
with the definition in Section 409A.

 

C-4



--------------------------------------------------------------------------------

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The current “Disability” provisions in the Terms and Conditions of your Covered
Award are amended. Your Covered Award will now vest in full and be distributed
to you upon the occurrence of your “Disability.” For purposes of the Terms and
Conditions of your Covered Award, a “Disability” will be deemed to occur when
MMC’s disability carrier determines that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

  •  

What impact will this amendment have on you?

 

  •  

This provision will have no bearing on you unless MMC’s disability carrier
determines that you have a “Disability” (as described in the previous
paragraph). If you are determined to have a “Disability,” however, this
amendment will generally cause MMC to pay you earlier than it otherwise would
have paid you in the event of your “Disability” under the original Terms and
Conditions of your Covered Award.

C5. Section 162(m) Deductibility.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award may provide that if you are a
“covered employee” within the meaning of IRC Section 162(m), distribution of
your Covered Award must be delayed until such time that the payment of the
Covered Award may be deducted under IRC Section 162(m).

 

  •  

NOTE: If your award does not provide for this, then your award will remain
unchanged in this respect.

 

  •  

Why are these terms being amended?

 

  •  

In order to provide MMC with the necessary flexibility to make a business
decision on a case-by-case basis to delay payment to take advantage of
deductions allowed by IRC Section 162(m), this provision is amended.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended so that this
provision is eliminated in its entirety.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment is only relevant to “covered employees” (which generally includes
MMC’s executive officers who are named in its proxy statement). No other MMC
employees will be affected by this amendment.

 

C-5



--------------------------------------------------------------------------------

APPENDIX C – AWARD-SPECIFIC AMENDMENTS

 

Type of Covered Award

   Applicable Amendment(s)

Mandatory Deferral of 2007 Annual Bonus

•   Amendments apply to both SBUs and Deferred Cash components

   C6 and C7

C6. Early Retirement and Execution of Non-Competition Agreement.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

The Terms and Conditions of your Covered Award provide that if you terminate due
to Early Retirement (as defined in the applicable Terms and Conditions) and you
sign a non-competition agreement, your Covered Award will vest in full and be
distributed in accordance with the Covered Award’s original vesting schedule,
but if you do not sign a non-competition agreement, you will receive a pro rata
vesting and distribution as soon as practicable and in no event later than 60
days thereafter.

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Section 409A generally does not
permit an employee to change the timing of distribution at the time of
termination of employment. As a result, your ability to electively change the
timing of distribution under your Covered Award at the time of your termination
of employment (depending on whether or not you decide to sign a non-competition
agreement) does not comply with Section 409A. In addition, Section 409A
generally does not allow different termination of employment events to result in
different distribution schedules.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended so that if you
terminate your employment due to Early Retirement and you sign a non-competition
agreement, your Covered Award will vest in full and be distributed as soon as
practicable, and in no event later than 60 days thereafter.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment will only impact you if you terminate your employment due to
Early Retirement and sign a non-competition agreement. In this case, the Terms
and Conditions of your Covered Award now provide for earlier distribution of
your award to you ( i.e., upon your termination of employment due to Early
Retirement rather than in accordance with the original vesting schedule).

 

  •  

PLEASE NOTE: If you terminate your employment due to Early Retirement and you do
not sign a non-competition agreement, you will receive pro rata vesting upon
your termination of employment and distribution of your Covered Award (this
provision remains unchanged).

 

C-6



--------------------------------------------------------------------------------

C7. Treatment of Termination Without Cause or Sale of a Business Unit.

 

  •  

What are the applicable terms of your existing Covered Award?

 

  •  

In the event of (1) your termination of employment without “Cause” (as defined
in the Terms and Conditions of your Covered Award) or (2) a sale of the business
unit for which you work as a result of which it ceases to be an MMC subsidiary
(which is treated the same as your termination of employment without “Cause”),
the Terms and Conditions of your Covered Award provide that your award will
continue to vest and be distributed in accordance with the original vesting
schedule.

 

  •  

Why are these terms being amended?

 

  •  

Your Covered Award is subject to Section 409A. Section 409A generally does not
allow different termination of employment events to result in different
distribution schedules and this distribution schedule is different from the
distribution schedule that applies in other instances of termination of
employment.

 

  •  

What amendments are being made and what are the resulting new terms?

 

  •  

The Terms and Conditions of your Covered Award are amended and will now provide
that in the event of (1) your termination of employment without “Cause” (as
defined in the Terms and Conditions of your Covered Award) or (2) a sale of the
business unit for which you work as a result of which it ceases to be an MMC
subsidiary and your employment from MMC terminates, your Covered Award will vest
in full and be distributed as soon as practicable, and in no event later than 60
days thereafter.

 

  •  

What impact will this amendment have on you?

 

  •  

This amendment will only impact you if your employment is terminated without
“Cause” or the business for which you work is sold and, as a result, your
employment with MMC or any of its subsidiaries terminates. In both of these
instances, the Terms and Conditions of your Covered Award will now provide for
earlier distribution of your award to you (i.e., upon your termination of
employment rather than in accordance with the original vesting schedule).

 

C-7



--------------------------------------------------------------------------------

Important Legal Information

This document (including the Appendices) describes the amendments to the Terms
and Conditions of Covered Awards. Except to the extent specifically amended as
described herein, the Terms and Conditions of the Award (including, for awards
granted outside the United States, Country-Specific Notices which should be read
in conjunction with the Terms and Conditions) and the Plans shall continue to
apply to the Covered Awards.

Internally, MMC uses various terms and award codes to refer to various awards of
stock units and Deferred Cash that may constitute Covered Awards. To the extent
that the title or heading of your stock unit or Deferred Cash Covered Award does
not match the title or heading of an award or award code referenced within this
document but otherwise has been made on the same grant date and/or has all the
same relevant identifying features, your award is a Covered Award and will be
subject to the relevant amendments within.

The granting of an award or any exercise or delivery thereof does not give you
any right to continue to be employed by MMC or its subsidiaries or affiliates,
or restrict in any way, your right or the right of your employer to terminate
your employment at any time or for any reason with or without cause or prior
notice. Neither the grant of an award nor any future grant of any award shall be
deemed to create any obligation to grant any further awards, whether or not such
a reservation is explicitly stated at the time of grant.

MMC and its operating companies will not be liable for any decrease in the price
of MMC’s common stock or, for international grantees, the loss of value due to
fluctuations in the exchange rates between local currencies and the U.S. Dollar.

This document is limited to the U.S. federal tax issues addressed herein. It was
not intended or written to be used, and cannot be used by you, for the purpose
of avoiding penalties that may be asserted against you under the Internal
Revenue Code. The tax laws are complicated and often change. This document is
not intended to provide personal tax advice.

Please note that not all employees of Marsh & McLennan Companies and its
participating subsidiaries are eligible for all of the company’s benefit and
compensation plans. For example, some affiliated employers are not participating
employers in one or more of the company’s plans and programs; some plans have
age, service, and/or compensation requirements; and certain rewards programs are
maintained at the operating company level, and/or are programs that are made
available through the company but are not company-sponsored.

References to certain company benefit and/or compensation plans are intended to
provide an easy-to-understand explanation of certain provisions relating to
Covered Awards. Every effort has been made to assure that this explanation is
accurate. If any conflict arises between this document and the official plan
documents of those benefit and/or compensation plans, then the official plan
documents will always govern. MMC reserves the right to terminate any plan or to
amend it at any time or from time to time as it may determine at its sole
discretion. References to certain company benefit and/or compensation plans do
not give rise to any right to participate in any such plan.

Please note that, while the company generally intends to maintain the various
plans and programs it currently offers, the company retains the right to amend
or terminate every plan or benefit to the fullest extent allowed by law at any
time, and for any reason it deems advisable, as to any or all of the employees,
retirees, former employees or other



--------------------------------------------------------------------------------

participants or beneficiaries who are or may become covered. In fact, as a
matter of prudent business planning, the company periodically re-evaluates its
plans and programs. Proposed changes that are periodically considered, if
finally approved and implemented, might be more or less advantageous to you than
the provisions of the current programs, depending on your individual
circumstances.

Because of the need for confidentiality, such proposals generally are discussed
and evaluated only at the appropriate levels of management. Unless and until
these proposals are formally adopted and announced by the company, they are not
binding. The company may establish the effective date for any changes that are
formally adopted.



--------------------------------------------------------------------------------

{Intentionally Left Blank}